DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-37 of copending Application No. 17/623428 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim 14, 24 and 30 substantially recite:
Claim 32 in copending Application No. 17/623428 recites (note: dependent claims include all the limitations of the claims from which they depend and any intervening claims; hence, claim 32 includes the limitations of claims 18 and 28-30):
A cyclic redundancy check, CRC, decoder circuit comprising:
A cyclic redundancy check, CRC, computation circuit comprising (in claim 18):
an input for receiving an input stream that has a K-bit input bit sequence, s, comprising information bits and CRC bits from a predefined CRC generator polynomial that encoded the K-bit input bit sequence;
an input for receiving an input stream (in claim 18); and, processing operation of a predefined CRC generator polynomial that encoded the input bit sequence to produce a data set (in  claim 28)
and a number, P, of at least one processor configured to perform a CRC decode computation of the K-bit input bit sequence, s;
a set of two or more parallel processors configured to perform a CRC computation of the input bit sequence (in claim 18)
a Look Up Table, LUT, operably coupled to the at least one processor and comprising a plurality of addresses,
a CRC generator matrix stored in a Look Up Table, LUT; a set of two or more parallel processors configured to perform a CRC computation of the input bit sequence; wherein the LUT, is operably coupled to the set of two or more parallel processors (in claim 18)
the at least one processor configured to:
the set of two or more parallel processors is configured to (in claim 18):
use an inverse of the predefined CRC generator polynomial that encoded the K-bit input bit sequence, s, to produce a data set;
apply an inverse processing operation of a predefined CRC generator polynomial that encoded the input bit sequence to produce a data set (in claim 28);
compute a CRC syndrome from the data set;
compute a CRC syndrome from the data set (in claim 28):
and determine whether the CRC syndrome contains any one-valued bits indicative of a CRC error;
and determine whether the CRC syndrome contains any one-valued bits indicative of a CRC error (in claim 28);
wherein at least one of the plurality of addresses is configured to store one or more rows of a CRC generator matrix (G) generated from the inverse of the predefined CRC generator polynomial;
a plurality of addresses wherein at least one of the plurality of addresses is configured to store two or more rows of the CRC generator matrix (in claim 18); wherein, an order of the rows in generator matrix G is reversed in order to obtain an inverse generator matrix G′ (in claim 30);
and wherein a set of mod(−K,P) zero-valued filler bits are appended to an end of the K-bit input bit sequence, s, and wherein an order of the rows in the CRC generator matrix (G) is reversed and aligned with the input bits of the input stream.
wherein zero-padding is applied at an end of the input bit sequence and wherein combining the LUT data with the input stream comprises combining the data from the two or more rows of the CRC generator matrix with index c stored in the LUT (claim 32) and wherein, an order of the rows in generator matrix G is reversed (claim 30).



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
US 20220350697 A1 is substantially directed to the same subject matter as in the current application; and, was used in a double patenting rejection, above.
US 20130061115 A1 is directed to an error correction decoding apparatus using various lookup tables for calculating intermediate data that can be used for correcting errors; and, is a good teaching reference.
US 5596589 A is directed to an error correction decoding apparatus using various lookup tables for storing parity vectors corresponding to bit combinations; and, is a good teaching reference.
US 5040179 A is directed to error correction circuitry using a lookup table to generate encoded data sets in an encoder for generating transmission data and in a decoder for generating syndromes; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112